Case 1:18-cv-01196-AJN-KHP Document115 Filed 10/24/19 Page 1 of 2

CLARK GULDIN

=== ATTORNEYS at LAW ==

October 23, 2019

Honorable Alison J. Nathan

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square

New York, NY 10007

Re: Charles v. Seinfeld, et al.; Docket No. 18-CV-1196 (AJN)(KHP)
Dear Judge Nathan:

In response to a single sentence in a bare-bones letter advising the Court of an intent to request a
stay of defendants’ motion for fees [Docket #113], Defendants have discharged a fusillade of
outdated case law.' A more recent Second Circuit case on this issue is Tancredi v. Metro. Life Ins.
Co., 378 F.3d 220 (2d Cir. 2004), noting the district court has wide discretion ruling on a motion
for fees while an appeal is pending. Like defendants here, the Tancredi Court cited the 1993
Advisory Committee notes to Rule 54(d), but to the Committee’s explanation that "if an appeal on
the merits of the case is taken, the [district] court may rule on the claim for fees, may defer its
ruling on the motion,or may deny the motion without prejudice, directing under
subdivision (d)(2)(B) a new period for filing after the appeal has been resolved." Tancredi, 378
F.3d at 225 (quoting Fed. R. Civ. P. 54(d) 1993 Advisory Committee's note).

Because of that discretion, there is ample recent S.D.N.Y. precedent to support a decision either
deferring a ruling on defendants’ fee motion, or denying the motion without prejudice until the
Second Circuit rules on the pending appeal. Among the reasons the S.D.N.Y. has given for
deferring or denying a motion for fees are (i) doing so ensures the Court has to address only the
motion by the party that ultimately prevails (Apex Employee Wellness Services, Inc. v. APS
Healthcare Bethesda, Inc., 2017 U.S. Dist. LEXIS 14254 (S.D.N.Y. Feb. 1, 2017)); (ii) that
immediately ruling on the motion is unlikely to assist the Court of Appeals (id.); and (iii) that the
parties have not yet fully briefed whether the requested fees are reasonable (Matsumura v.
Benihana Nat'l Corp., 2014 U.S. Dist. LEXIS 54404 (S.D.N.Y. April 18, 2014)).

Unquestionably, the district court retains jurisdiction over collateral matters — including claims for
attorney’s fees — while an appeal is pending in the Second Circuit. Tancredi, 378 F.3d at 225.
Understandably, this Court might prefer to await the Second Circuit’s ruling on appeal to minimize
the possibility it goes to the trouble of ruling on defendants’ motion for fees — including the
burdensome task of analyzing the reasonableness of fees — only to be required to repeat the entire

 

! Defendants rely primarily on Weyant v. Okst, 198 F.3d 311 (2d Cir. 1999), and to a lesser extent

on Mendes Junior Int’l Co. v. Banco do Brasil, S.A., 215 F.3d,306 (2d Cir. 2000) and Loss Prevention
Works, LLC v. Mar. Networks, a 2011 case that merely cites Weyant.

 

20 Church Street, Suite 15, Montclair, NJ 07042 * 1: 973.707.5346 F: 973.707.7631
242 West 36th Street, 9th Floor, New York, NY 10018 ¢ 1: 646.720.0433

www.clarkguldin.com
Case 1:18-cv-01196-AJN-KHP Document 115 Filed 10/24/19 Page 2 of 2
Honorable Alison J. Nathan October 24, 2019
Pg. 2

process if the plaintiff prevails on appeal, or if defendants seek additional fees incurred during the
pendency of the appeal. It was this reasoning the S.D.N.Y. applied to defer a ruling on a motion
for fees in Apex Emple. Wellness Servs. v. APS Healthcare Bethesda, Inc., 2017 U.S. Dist. LEXIS
14254 (S.D.N.Y. Feb. 1, 2017). There, the Court said, “Indeed, Courts in this Circuit regularly
defer the award of attorneys' fees or deny the motion without prejudice pending the resolution of
an appeal on the merits. Deferring a ruling on Plaintiff's motion for attorneys’ fees until the Second
Circuit resolves Defendant's appeal ensures that this Court only has to address the motion for
attorneys’ fees by the party that ultimately prevails.” Id. at *34 (emphasis added; internal citations
omitted).

Defendants’ inclusive opposition to my concise October 23 letter had characteristics of a brief in
opposition to a motion that was not made. While this response is more substantive than my terse
October 23 notice of intent, I renew my request that the Court advise the parties how it prefers to
proceed before the record is cluttered with additional correspondence.

Respectfully submitted,

s/s Peter L. Skolnik, Esq.
Peter L. Skolnik (PLS 4876)

Attorney for Christian Charles

cc: Orin Snyder, Esq. (via ECF)
